DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrases which can be implied “water sensor is provided” and legal phraseology such as mean should be avoided.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because box # 5 should be labeled with descriptive legend or equivalent electrical symbol for current mirror.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Diez Garcia et al. (US 2018/0031505 A1).
Regarding claim 1, Diez Garcia et al. discloses a water sensor for detecting water in gas oil filters, comprising: - a first electrode (5) and a second electrode (5);  5- a first earth connection (11) for earthing the first electrode (5); - a second earth connection (Also numbered 11) for earthing the second electrode (5); - a first switch (11) arranged in the first earth connection; - a second switch (11) arranged in the second earth connection; a first current connection for injecting a first current into the first electrode (5); - a second current connection (11) for injecting a second current into the second electrode (5); and - a current-generating circuit (3) connected to the first electrode and to 15the second electrode (5) by means of the first current connection (Wires connect to element 11) and the second current connection respectively; wherein the current-generating circuit (3) is designed to inject the first current into the first electrode (5) and the second current into the second electrode (5), the first current and the second current being the same (Par. [055]).
Regarding claim 3, Diez discloses a controller designed to act alternately on the first switch (11) and the second switch (11) such that the earth connection of the first electrode (5) and the second electrode (5) is alternated (Par. [057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez Garcia et al. (US 2018/0031505 A1) in view of Zhang et al. (US 2009/0108914 A1).
Regarding claim 2, the only difference between Diez Garcia et al. and the claimed invention is that the claimed invention recites the current- generating circuit is a current mirror, whereas Diez Garcia et al. does not explicitly disclose.
Zhang et al. disclose adaptive capacitive sense control circuit to prevent water and oil from eroding press keys and the appliance (Zhang et al.’s par. [002]) and further discloses a current mirror (107).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the current mirror as taught by Zhang et al. into the circuit of Diez Garcia for the current source because current source is well known such as mirror, cascode or Wilson and using one instead of other is a matter of design choice to eliminate the channel length modulation effect.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
February 21, 2021